Citation Nr: 0930804	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  04-00 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a left rotator cuff tear.

2.  Entitlement to an initial rating higher than 10 percent 
for left knee strain prior to April 5, 2007, and a rating 
higher than 20 percent from that date.

3.  Entitlement to a separate rating for limitation of 
extension of the left knee.

4.  Entitlement to an increased rating for right knee 
traumatic arthritis, residuals of arthrotomy, currently rated 
10 percent disabling.

5.  Entitlement to an increased rating for status post 
arthrotomy, right knee, with instability, currently rated 20 
percent disabling from June 28, 2000.

6.  Entitlement to an initial rating higher than 10 percent 
for lumbar strain prior to April 17, 2009.

7.  Entitlement to a rating higher than 10 percent for lumbar 
strain from April 17, 2009.

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to October 
1973.

These matters come before the Board of Veterans' Appeals 
(Board) from multiple rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia.

In January 2000, the RO increased the rating for the 
Veteran's service-connected residuals, postoperative, 
arthrotomy, right knee, with arthritis, to 10 percent, 
effective the September 10, 1999 date of his claim for an 
increased rating for his right knee disability.  After the 
Veteran submitted additional evidence in connection with his 
increased rating claim and asked the RO to review this 
evidence, the RO continued the 10 percent rating, but granted 
a separate, 20 percent rating for status-post arthrotomy, 
right knee instability, effective the June 28, 2000 date of 
the submission of the additional evidence.

In September 2001, the RO denied the Veteran's claim for 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for a left rotator cuff tear.

In December 2003, the RO granted service connection for a 
left knee strain and assigned a noncompensable rating 
effective March 26, 2001.  In October 2005, the RO increased 
the rating for the Veteran's left knee strain to 10 percent, 
also effective March 26, 2001.  In March 2008, the RO 
increased the rating for the Veteran's left knee strain to 20 
percent, effective April 5, 2007.

In June 2008, the RO granted service connection for lumbar 
strain and assigned a 10 percent rating effective August 29, 
2006.

In May 2009, the Veteran testified during a hearing at the RO 
before the undersigned; a transcript of that hearing is of 
record.  The Veteran submitted additional evidence at the 
hearing, specifically a May 2009 letter and February and 
April 2009 treatment records from Dr. Barone, and waived 
initial RO consideration of this evidence.

A Veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  In a May 2006 
statement, the Veteran wrote that his knee disabilities did 
not warrant increased ratings and that he did not wish to 
pursue increased ratings for these disabilities at that time.  
However, the RO subsequently certified the claims for higher 
ratings for right and left knee disabilities for appeal, and 
the Board took testimony on these issues at the May 2009 
hearing.  Therefore, the Board will consider these issues in 
the decision herein.  Cf. Percy v. Shinseki, 23 Vet. App. 37 
(2009) (VA can waive objection to timeliness of substantive 
appeal by taking actions that lead the Veteran to believe 
that an appeal was perfected).

Moreover, as the 20 percent rating for left knee strain was 
not made effective during the entire period on appeal, the 
Board will consider entitlement to a rating higher than 10 
percent rating prior to April 5, 2007, and a rating higher 
than 20 percent from that date.  In addition, as the 20 
percent rating for right knee instability was granted during 
the appeal of the denial of the claim for an increased rating 
for the Veteran's right knee disability, the Board will 
consider whether that separate rating of 20 percent, or any 
other separate rating, was warranted for the Veteran's right 
knee disability prior to June 28, 2000.

The issues of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a left rotator cuff tear 
and entitlement to a TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 5, 2007, left knee flexion was greater 
than 30 degrees and extension was greater than 10 degrees; 
from that date, flexion was greater than 15 degrees.

2.  From April 5, 2007, extension of the left knee was 
limited to 10 degrees.

3.  The Veteran's right knee traumatic arthritis was 
manifested by flexion greater than 30 degrees and extension 
greater than 15 degrees. 

4.  There is no evidence of right knee instability prior to 
June 28, 2000, and there has been moderate right knee 
instability from that date.

5.  Prior to April 17, 2009, the Veteran's lumbar strain was 
manifested by flexion to 90 degrees and combined range of 
motion of 210 degrees.

6.  From April 17, 2009, the Veteran's lumbar strain was 
manifested by flexion to 50 degrees.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating for left knee strain 
higher than 10 percent prior to April 5, 2007, and higher 
than 20 percent from that date, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.21, 4.27, 4.40, 4.45, 4.71a, 
Diagnostic Code 5010-5261 (2008).

2.  The criteria for an increased rating for right knee 
traumatic arthritis, residuals of arthrotomy, currently rated 
10 percent disabling, have not been met.  38 U.S.C.A. §§ 
1155, 5107(b); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 
4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5010.

3.  The criteria for a separate rating of 10 percent, but no 
higher, for limitation of extension of the right knee, have 
been met from April 5, 2007.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 
4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5261 (2008).

4.  The criteria for an increased rating for status post 
arthrotomy, right knee, with instability, currently rated 20 
percent disabling from June 28, 2000, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.21, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(2008).

5.  The criteria for an initial rating higher than 10 percent 
for lumbar strain have not been met prior to April 17, 2009.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.21, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code 
5237 (2008).

6.  The criteria for a rating of 20 percent for lumbar strain 
have been met from April 17, 2009.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.27, 
4.40, 4.45, 4.71a, Diagnostic Code 5237.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

As noted above, the claims for higher initial ratings for the 
Veteran's left knee strain and lumbar strain arise from the 
Veteran's disagreement with the initial ratings assigned 
after the grants of service connection for these 
disabilities.  The courts have held, and VA's General Counsel 
has agreed, that where an underlying claim for service 
connection has been granted and there is disagreement as to 
"downstream" questions, the claim has been substantiated 
and there is no need to provide additional VCAA notice or 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error 
with regard to the claims for higher initial ratings for the 
Veteran's left knee strain.

As to the claims for increased ratings for the Veteran's 
right knee arthritis and instability, in an April 2006 
letter, the RO notified the Veteran of the evidence needed to 
substantiate the claims for increased ratings.  In addition, 
this letter satisfied the second and third elements of the 
duty to notify by delineating the evidence VA would assist 
him in obtaining and the evidence it was expected that he 
would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008).  The April 2006 
letter nonetheless told the Veteran that he should submit any 
additional evidence that would substantiate his claims for 
increased ratings for his right knee arthritis and 
instability.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all remaining elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of the claims in the April 2006 letter. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the Veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation -- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

The April 2006 letter told the Veteran that evidence of 
worsening could substantiate the increased ratings claims as 
could evidence of the impact of the disability on employment.  
The letter also notified the Veteran that medical or lay 
evidence could be submitted to substantiate his increased 
ratings claims and provided specific examples.  The letter 
stated that the Veteran could submit letters from individuals 
who could describe the manner in which his disability had 
worsened.  

The April 2006 letter also explained that disability ratings 
are determined by applying VA's rating schedule under which 
the RO would assign a rating from 0 to 100 percent, and that 
it would consider evidence of the nature of the symptoms of 
the condition, their severity and duration, and their impact 
upon employment.

However, the Veteran was not provided with VCAA notice that 
he should substantiate his claims with evidence of the impact 
of the disabilities on daily life, or told that some of the 
rating criteria required specific measurements to 
substantiate entitlement to a higher rating until this 
information was included in the January 2007 statement of the 
case (SOC).  This information, appearing in the SOC, a post-
decisional document, could not provide VCAA notice or cure 
any deficiencies in the VCAA notice that had previously been 
provided.  It did, however, put the Veteran on notice as to 
what was required for increased ratings for his right knee 
arthritis and instability including the specific flexion and 
extension measurements that would warrant higher ratings 
under DCs 5260 and 5261.

Prejudicial error occurs in the context of VCAA notice only 
when such error affects "the essential fairness of an 
adjudication" or "has the natural effect of producing 
prejudice."  Dunlap v.  Nicholson, 21 Vet. App. 112, 118 
(2007).  Appellants must generally identify "with 
considerable specificity": (1) how the VCAA notice was 
defective and (2) how the lack of notice and evidence was 
prejudicial or affected the essential fairness of the 
adjudication.  Id.  See also Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (holding that a party alleging defective VCAA 
notice has the burden of showing how the defective notice was 
harmful).  The Veteran has neither alleged nor shown that any 
VCAA notice errors were prejudicial or affected the essential 
fairness of the adjudication.

Contrary to VCAA requirements, the VCAA-compliant notice in 
this case was provided after the initial adjudication of 
these claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The timing deficiency was cured by 
readjudication of the claims in the March 2008 and October 
2008 supplemental SOCs (SSOCs).  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records, all of the identified post-service VA and private 
treatment records, and the records of the Social Security 
Administration's disability determination.  In addition, the 
Veteran was afforded multiple VA examinations as to the 
severity of his right and left knee disabilities and his 
lumbar strain.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for higher initial ratings for the 
Veteran's left knee strain and lumbar strain, and for 
increased ratings for his right knee arthritis and 
instability, are thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  Hart v. Mansfield.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Knees

The Veteran's left knee strain is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5010-5261.  His traumatic 
arthritis, right knee, residuals of arthrotomy, is rated 
under DC 5010.  His status post arthrotomy, right knee with 
instability, is rated under DC 5257.

Under DC 5010, degenerative or traumatic arthritis 
substantiated by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint or group of minor joints affected by 
limitation of motion.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997). The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating. A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 
(1998).

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261. 
VAOPGCPREC 9-2004 (2004).

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II.

Under DC 5260, limitation of flexion of a leg warrants a 
noncompensable rating when flexion is limited to 60 degrees. 
A 10 percent rating is warranted if flexion is limited to 45 
degrees, and a 20 percent rating is warranted if flexion is 
limited to 30 degrees. Flexion that is limited to 15 degrees 
warrants a 30 percent rating.

Under DC 5261, limitation of extension of a leg is 
noncompensable when extension is limited to 5 degrees. It 
also warrants a 10 percent rating when it is limited to 10 
degrees, a 20 percent rating when it is limited to 15 
degrees, a 30 percent rating when limited to 20 degrees, a 40 
percent rating when limited to 30 degrees, and a 50 percent 
rating when limited to 45 degrees.

Under DC 5257, knee impairment with recurrent subluxation or 
lateral instability warrants a 10 percent rating if it is 
slight, a 20 percent rating if it is moderate, or a 30 
percent rating if it is severe.

Under DC 5258, dislocated semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the joint will 
be rated 20 percent disabling. Under DC 5259, removal of the 
semi lunar cartilage, if symptomatic, will be rated 10 
percent disabling.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Veteran is not entitled to an initial rating higher than 
10 percent prior to April 5, 2007 for his left knee strain 
under DCs 5010-5261 because flexion has not been limited to 
30 degrees.  A March 2001 VA treatment note indicated 
generally with regard to the knees that there was full active 
range of motion at end range flexion without pain.  A 
February 2002 VA treatment note indicated that there was full 
range of motion of the left knee.  

On the October 2003 VA examination, flexion was to 115 
degrees.  On the July 2005 VA examination, flexion was to 145 
degrees.  It was not until the April 5, 2007 VA examination 
that there was any significant limitation of flexion of the 
left knee, with flexion limited to 88 degrees with pain at 60 
degrees.  The RO, resolving reasonable doubt in favor of the 
Veteran, found that the evidence warranted a 20 percent 
rating from the date of the examination even though flexion 
was not limited to 30 degrees, as required for such a rating 
under DC 5260.  The evidence does not include any subsequent 
range of motion figures for the left knee.

As the evidence does not reflect that there was flexion 
limited to 30 degrees or less at any time during the appeal 
period, a rating higher than 10 percent prior to April 5, 
2007, and a rating higher than 20 percent from that date, is 
not warranted under DCs 5010-5261.

As to DC 5260, a separate rating for limitation of extension 
is not warranted prior to April 5, 2007, because range of 
motion was normal in March 2001 and February 2002, and 
extension was to 0 degrees on the October 2003 and July 2005 
VA examinations.  However, on the April 5, 2007 VA 
examination, extension was limited to 10 degrees with pain at 
14 degrees.  Thus, a separate, 10 percent rating is warranted 
for limitation of extension under DC 5261 from April 5, 2007.  
A rating higher than 10 percent is not warranted or 
limitation of extension because extension was not limited to 
15 degrees, the requirement for a higher, 20 percent rating 
under DC 5261.

In addition, no higher rating is warranted based on the 
DeLuca factors.  On the October 2003 VA examination, there 
was no evidence of fatigability or incoordination.  The July 
2005 VA examiner wrote that range of motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance with repetitive use.  

The April 2007 VA examiner indicated that, with three 
repetitions, range of motion was not additionally limited by 
pain, fatigue, weakness, or lack of endurance.  Moreover, 
even though the April 2007 VA examiner indicated that there 
was pain at 14 degrees extension and 60 degrees flexion, this 
evidence does not indicate that the Veteran's pain is so 
disabling actually or effectively result in flexion limited 
to 30 degrees or extension limited to 15 degrees-the 
requirements for the next higher 30 and 20 percent ratings, 
respectively, under DCs 5260 and 5261 from April 5, 2007.

In addition, a separate rating is not warranted for left knee 
instability under DC 5257.  A February 2002, January 2004, 
and April 2004 VA treatment notes indicated that there was no 
instability of the left knee.  On the October 2003 VA 
examination, there was negative laxity as to joints, January 
and April 2004 VA treatment notes indicated there was no 
instability, there was no indication as to the stability on 
the July 2005 VA examination, and the April 2007 VA 
examination report indicated that examination revealed no 
instability of the left knee with negative drawer sign, 
negative Lachman sign, and no patellar instability.  

Moreover, the Veteran did not complain of subluxation or 
instability in his written statements or during the 
examination.  Thus a separate rating for instability of the 
left knee is not warranted under DC 5257 for recurrent 
subluxation or lateral instability.

Higher rating are not warranted under DCs 5258 or 5262.  A 
September 2001 MRI indicated that there were no definite 
tears, the anterior cruciate ligament was intact but thinned, 
and there was a small joint effusion.  October 2003 X-rays 
were normal, and July 2005 X-rays showed arthritis.  None of 
the X-rays indicated that there was dislocated semilunar 
cartilage or impairment of the tibia and fibula.  A higher 
rating is therefore not warranted under the DCs 5258 or 5262 
for the Veteran's left knee strain.

Thus, a separate, 10 percent rating for limitation of 
extension of the left knee is warranted from April 5, 2007; 
otherwise, an increased rating for the Veteran's left knee, 
rated 10 percent prior to April 5, 2007 and 20 percent from 
that date, is not warranted.

As to the Veteran's traumatic arthritis, right knee, 
residuals of arthrotomy, a rating higher than 10 percent is 
not warranted.  On the December 1999 VA examination, range of 
motion was from 0 to 115 degrees.  On the July 2000 VA 
examination, range of motion was 0 to 95 degrees.  March 2001 
and February 2002 VA treatment notes indicated that there was 
full range of motion of the right knee.  On the May 2006 VA 
examination, range of motion was 0 to 135 degrees.  

On the May 2008 VA examination, range of motion was 0 to 100 
degrees.  Thus, as flexion was not limited to 30 degrees and 
extension was not limited to 15 degrees, a rating higher than 
20 percent is not warranted for the Veteran's right knee 
arthritis under DCs 5260 and 5261, the applicable diagnostic 
codes for rating under DC 5010.

In addition, a higher rating is not warranted pursuant to the 
DeLuca factors.  On the December 1999 VA examination, the 
Veteran complained of pain, weakness, stiffness, swelling, 
instability, locking, and fatigability, but there were no 
findings regarding the impact of any of these symptoms on 
examination.  The July 2000 VA examiner wrote that the 
Veteran was prone to exacerbation of this condition, but he 
could not predict the amount of dysfunction.  

The May 2006 VA examiner indicated that there was moderate 
pain with range of motion and that with repetitive use the 
range of motion was not additionally limited by pain, 
fatigue, weakness, or lack of endurance.  In addition, the 
Veteran denied any flare-ups with regard to his right knee 
pain.  On the May 2008 VA examination, there was evidence of 
moderate pain of the right knee joint from 90 to 100 degrees, 
but with three repetitions the range of motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance.  The Veteran denied any flare-ups.  

Thus, while the Veteran complained of some of the DeLuca 
factors on the December 1999 VA examination, he did not 
indicate the functional limitation caused by these symptoms, 
and the evidence does not reflect that pain or any other 
DeLuca factor is so disabling actually or effectively result 
in flexion limited to 30 degrees or extension limited to 15 
degrees-the requirements for the next higher 20 percent 
rating under DCs 5260 and 5261.

In addition, as noted, the Veteran is receiving a separate 20 
percent rating for right knee instability from June 28, 2000.  
As the Veteran filed his claim for an increased rating for 
his right knee disability in September 1999, the Board will 
address whether he is entitled to a separate rating for right 
knee instability prior to June 28, 2000 and whether he is 
entitled to a rating higher than 20 percent from that date.

The Veteran complained of right knee instability during the 
December 1999 VA examination, but on examination there was no 
laxity and negative anterior and posterior drawer signs.  On 
the July 28, 2000 VA examination, there was laxity of the 
lateral collateral ligament with a moderate degree of 
instability.  February 2002 and January and April 2004 VA 
treatment notes indicated that there was no right knee 
instability.  The May 2006 VA and May 2008 VA examiners 
indicated that there was no evidence of instability of the 
right knee.

Thus, while the Veteran complained of instability on the 
December 1999 VA examination, and he is competent to report 
objective manifestations of his right knee problems, this 
Veteran's testimony must be weighed against the objective 
evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  

The December 1999 VA examiner specifically found that there 
was no laxity of the right knee on examination, and the 
anterior and posterior drawer tests were negative.  The first 
clinical evidence of instability was on the July 28, 2000 VA 
examination, and the RO therefore correctly made this the 
effective date of the separate rating for right knee 
instability.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(1)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 
VAOPGCPREC 12-98 (1998).

In addition, the Veteran is not entitled to a rating higher 
than 20 percent for his right knee instability from July 28, 
2000.  The July 2000 VA examiner indicated that the Veteran's 
right knee was moderate based on his examination of the 
Veteran, and moderate subluxation or lateral instability 
warrants a 20 percent rating under DC 5257.  

There is no evidence in the July 2000 VA examination report 
that the laxity or instability was severe, warranting a 
higher, 30 percent rating.  Moreover, the subsequent evidence 
reflects that there was little, if any, instability, of the 
right knee, and a rating higher than 20 percent is therefore 
not warranted for severe instability of the right knee from 
July 28, 2000.

Further, there is no basis for any higher rating for the 
Veteran's right knee during the appeal period.  September 
1999 and May 2001 X-rays showed only a loose body in the 
right knee and mild degenerative joint disease.  There is no 
evidence of dislocated semilunar cartilage or impairment of 
the tibia and fibula warranting a higher rating under DCs 
5258 and 5262.

For the foregoing reasons, a separate, 10 percent rating is 
warranted for limitation of extension of the left knee, from 
April 5, 2007.  Otherwise, the claims for a higher initial 
rating for the Veteran's left knee, currently rated 10 
percent prior to April 5, 2007 and 20 percent from that date, 
must be denied.  

Moreover, the claims for increased ratings for the Veteran's 
right knee right knee traumatic arthritis, residuals of 
arthrotomy, currently rated 10 percent disabling, and status 
post arthrotomy, right knee, with instability, currently 
rated 20 percent disabling from June 28, 2000, must be 
denied.  Reasonable doubt has been resolved in the Veteran's 
favor with regard to the separate rating for limitation of 
extension of the left knee; otherwise, the benefit-of-the-
doubt doctrine is inapplicable, as the preponderance of the 
evidence is against the remaining claims.  See 38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-56.

Lumbar Strain

The Veteran's lumbar strain is rated under 38 C.F.R. § 4.71a, 
DC 5237.  However, back disabilities other than 
intervertebral disc syndrome are evaluated under the general 
rating formula for rating diseases and injuries of the spine.  
38 C.F.R. § 4.71a, DC 5237.  

Under the general rating formula, a 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees, 
where the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees, or where there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
warranted if forward flexion of the thoracolumbar spine is to 
30 degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is 
warranted if there is unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is warranted for 
ankylosis of the entire spine.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

On the May 2008 VA examination, lumbar flexion was to 90 
degrees with pain at 80 degrees, extension was to 20 degrees 
with pain at 10 degrees, lateral flexion was to 20 degrees 
bilaterally with pain at 10 degrees, and rotation was to 30 
degrees bilaterally with pain at 20 degrees.  With repetitive 
use three times, the range of motion was not additionally 
limited by pain, fatigue, weakness, or lack of endurance, and 
the Veteran denied flare-ups.  

Thus, the Veteran is not entitled to a higher, 20 percent 
rating under the general rating formula based on limitation 
of motion because flexion was greater than 60 degrees and 
combined range of motion was 210 degrees, significantly 
higher than the 120 degrees required for a 20 percent rating.  
Moreover, even though range of motion was slightly limited by 
pain, the evidence reflects that the pain did not result in 
flexion limited to between 30 and 60 degrees (it was limited 
to 80 degrees) or combined range of motion of 120 degrees or 
less (it was limited to 140 degrees)-the requirement for the 
next higher 20 percent rating under the general rating 
formula.  There was no additional limitation on repetitive 
motion.

In addition, the May 2008 VA examination report indicated 
that there was minimal spasm, but did not indicate that there 
was abnormal spinal contour.  Moreover, while there was 
evidence of an antalgic gait, this was attributed to the 
Veteran's knee disabilities.  Thus, there is no other basis 
under the general rating formula for a rating higher than 10 
percent for the Veteran's lumbar strain prior to April 17, 
2009.

However, Dr. Barone's April 17, 2009 treatment note indicated 
that the Veteran's thoracolumbar flexion was to 50 degrees.  
This warrants a 20 percent rating under the general rating 
formula from the date of this treatment note.  A higher, 40 
percent rating is not warranted because flexion was greater 
than 30 degrees and there was no ankylosis.

In addition, while Note 1 to the general rating formula 
provides for separate ratings for neurologic abnormalities, 
the May 2008 VA examination report indicated that 
neurological examination, both sensory and motor function, 
were normal as they related to the Veteran's lumbar spine.  

In addition, Dr. Barone's February and April 2009 treatment 
notes contain finding of neurologic abnormalities as to the 
Veteran's cervical spine only.  In addition, the evidence 
does not indicate that the Veteran has intervertebral disc 
syndrome, and he denied incapacitating episodes during the 
May 2008 VA examination.  Therefore, a different rating is 
not warranted based on neurologic abnormalities or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step-a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.

The discussion above reflects that the symptoms of the 
Veteran's knee disabilities and lumbar strain are fully 
contemplated by the applicable rating criteria.  The Board 
has considered the Veteran's knee and lumbar spine symptoms 
under multiple potentially applicable diagnostic codes and 
granted increased ratings based on some of them.  Thus, 
consideration of whether the Veteran's disability picture 
exhibits other related factors such as those provided by the 
regulations as "governing norms" is not required.  Additional 
compensation in the form of an extra-schedular rating is not 
warranted, and there is no indication that the Veteran's 
symptoms have otherwise rendered impractical the application 
of the regular schedular standards.  

While the SSA disability determination indicated that the 
Veteran's non-service-connected cervical spine disabilities 
have caused his unemployment, the Board is remanding the 
claim for a TDIU for consideration of whether the Veteran's 
lumbar spine or other disabilities have contributed to his 
unemployability.  Therefore, referral for consideration of an 
extraschedular evaluation for any of the service-connected 
disabilities addressed herein is not warranted at this time.  
38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, a rating of 20 percent, but no 
higher, is warranted for the Veteran's lumbar strain from 
April 17, 2009.  Otherwise, the claim for an increased rating 
for the Veteran's lumbar strain must be denied.  Reasonable 
doubt has been resolved in the Veteran's favor with regard to 
the 20 percent rating.   Otherwise, the benefit-of-the-doubt 
doctrine is inapplicable, as the preponderance of the 
evidence is against the claims.  See 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. at 55-56.










							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating higher than 10 percent for 
left knee strain prior to April 5, 2007, and a rating higher 
than 20 percent from that date is denied.

Entitlement to a separate rating of 10 percent, but no 
higher, for limitation of extension caused by the Veteran's 
left knee strain is granted from April 5, 2007.

Entitlement to an increased rating for right knee traumatic 
arthritis, residuals of arthrotomy, currently rated 10 
percent disabling, is denied.

Entitlement to an increased rating for status post 
arthrotomy, right knee, with instability, currently rated 20 
percent disabling from June 28, 2000, is denied.

Entitlement to an initial rating higher than 10 percent for 
lumbar strain prior to April 17, 2009 is denied.

Entitlement to a rating of 20 percent, but no higher, for 
lumbar strain is granted from April 19, 2007.


REMAND

The Veteran claims that he sustained a left rotator cuff tear 
while working in a VA compensated work therapy (CWT) program, 
warranting entitlement to compensation under 38 U.S.C.A. 
§ 1151.

Under 38 U.S.C.A. § 1151, compensation is awarded for a 
"qualifying additional disability" in the same manner as if 
such additional disability or death were service-connected.  
To be considered a "qualifying additional disability," in 
these circumstances, a disability must meet two criteria.  
First, it must not be the result of the Veteran's willful 
misconduct.  38 U.S.C.A. § 1151(a).  Second, the disability 
must have been proximately caused by participation in a CWT 
program.  38 U.S.C.A. § 1151(a)(2)(B).

To establish that a CWT program proximately caused a 
Veteran's additional disability, it must be shown that the 
Veteran's participation in an essential activity or function 
of the CWT program proximately caused the disability or 
death. The Veteran must have been participating in such CWT 
program provided or authorized by VA as part of a CWT program 
under 38 U.S.C.§ 1718.  It need not be shown that VA approved 
that specific activity or function, as long as the activity 
or function is generally accepted as being a necessary 
component of the training, services, or CWT program that VA 
provided or authorized.  38 C.F.R. § 3.361(d)(3).

The Veteran claims that he was working in a warehouse as part 
of a CWT program when he hurt his left shoulder.  The 
evidence reflects that the Veteran worked in a CWT program 
from December 20, 1999 to November 3, 2000.  The coordinator 
of the program wrote in a June 2001 letter that he was not 
aware that the Veteran sustained any injury while in the CWT 
program and that there was no accident report on file.  A VA 
physician, Dr. "D.S.," wrote in November 2001 and December 
2005 letters that in October 2000, the Veteran complained of 
left shoulder pain.  

Although he initially suspected the source of the left 
shoulder pain to be the Veteran's cervical spinal stenosis, 
Dr. D.S. concluded otherwise based on his analysis of left 
shoulder X-rays and MRI reports which revealed a left 
shoulder rotator cuff tendinopathy and tear.  In the November 
2001 letter, Dr. D.S. concluded that these disabilities were 
"seemingly related to his lifting heavy materials at his 
job."  In the December 2005 letter, Dr. D.S. elaborated 
that, given that the Veteran had no history of shoulder 
pathology, it "is not unreasonable . . . that he developed 
it due to his work with the CWT program."

While there was no accident report to verify that the Veteran 
injured his left shoulder while participating in an essential 
activity or function of the CWT program, the Veteran is 
competent to testify that he so injured his left shoulder.  
Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) 
(lay witness capable of diagnosing dislocated shoulder).  
While the Veteran's testimony must be weighed against the 
evidence of record, the CWT coordinator said only that he was 
not aware of an accident and there was no accident report on 
file, not that there was in fact no left should injury.  This 
lack of corroboration by contemporaneous evidence did not 
negate the competence of the Veteran's testimony.  Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

In addition, Dr. D.S.'s letters constitute evidence that the 
Veteran's current left shoulder disability may be related to 
a left shoulder injury that occurred during the CWT program.  
Dr. D.S.'s opinion; however, does not consider service 
treatment records in fact contain a July 1971 entry 
indicating that the Veteran had sustained a dislocated left 
shoulder 8 months previously, thus significantly undercutting 
the probative value of his opinion.   See Reonal v. Brown, 5 
Vet.App. 458, 460-61 (1993).  

Given the existence of a left shoulder disability that may be 
associated with the CWT program in which the Veteran worked, 
the Board finds that an examination as to whether such a left 
shoulder injury proximately caused the Veteran's current left 
shoulder disability is warranted.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Veteran's claim for entitlement to a TDIU 
was denied in July 2006 based on the RO's finding that the 
Veteran was unemployable due to his non-service connected 
cervical spine disabilities, as indicated by SSA.  Subsequent 
to this decision, however, the RO granted service connection 
for lumbar strain in June 2008.  Moreover, the May 2008 VA 
examination report indicates that there is functional 
impairment from the Veteran's lumbar strain "as it relates 
to the Veteran's activities of daily living and also in 
regards to his occupation in sanitation."

As there is evidence that the Veteran's low back disability 
may render him unemployable, and the Board's decision herein 
has increased the ratings for the Veteran's lumbar strain and 
left knee disabilities, a remand is required for a VA 
examination as to whether a TDIU is now warranted based on 
one or more of the Veteran's service-connected disabilities. 
Accordingly, the claims for entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for a left rotator cuff 
tear and for entitlement to a TDIU are REMANDED for the 
following action:

1.   The Veteran should be scheduled for 
a VA examination to determine the 
etiology of his left shoulder rotator 
cuff tear.  The claims folder should be 
made available to the examining physician 
for review.  All indicated tests and 
studies should be performed and all 
findings should be reported in detail.

The physician should provide an opinion 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that a left shoulder injury while the 
Veteran was working in a CWT program 
between December 20, 1999 to November 3, 
2000 caused his current left shoulder 
rotator cuff tear.

The physician should provide a rationale 
for his opinion or opinions.

2.  The Veteran should be scheduled for a 
VA examination to assess whether his 
service-connected disabilities render him 
unemployable. The claims folder should be 
made available to the examining physician 
for review.  All indicated tests and 
studies should be performed and all 
findings should be reported in detail.

The physician should provide an opinion 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that the Veteran's lumbar spine 
disability, by itself or combined with 
his other service-connected disabilities, 
would preclude the Veteran from 
maintaining employment for which his 
education and occupational experience 
would otherwise qualify him.

The physician should provide a rationale 
for his opinion or opinions.

3.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


